DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 11/09/2020 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities: the phrase “a second motor controller” in line 12 should be re-written as “the second motor controller”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
operate the first motor based on operational information associated with the second motor to operate the first component and the second component” is indefinite because it is not clear how the first motor is able to operate the first and the second component. It should be noted that claim 2 mentions using two motors to operate two components. Examiner suggests applicant to modify the claim limitations accordingly.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The phrase “wherein the motor controllers are structured to operate the first motor based on operational information associated with the second motor to operate the first component and the second component” fails to further limit claim 2 because claim 2 already uses the second motor to operate the second component.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 1-4, 6-9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. US Pub. No. 2009/0065273 A1.

Regarding claim 11, Wyatt discloses    
A motor system (Figs 1-3) for operating outdoor power equipment (Mower) (See para 0005), the system comprising:
a plurality of motors comprising one or more drive motors (Item 41. Fig. 2 shows multiple 141) and one or more chore motors (Item 136), wherein the one or more drive motors are structured to operate drive wheels (Item 36) of the outdoor power equipment and the one or more 
a first controller module comprising a first plurality of motor controllers (Fig. 3 and Fig. 4, items 80, and 82), the first plurality of motor controllers structured to:

communicate via a network communication bus with each other; and operate the one or more drive motors based on the communication via the network communication bus; (See para 0024 and 0045)

and a second controller module comprising a second plurality of motor controllers (Items 130 and 134), the second plurality of motor controllers structured to:
communicate via the network communication bus (CAN Bus 132) with each other and the first plurality of motor controllers (See Fig. 3); and
operate the one or more chore motors based on the communication via the network communication bus. (See para 0024 and 0025)

Regarding claim 1, Wyatt discloses      
Outdoor power equipment (Figs-5, 7 and 8) comprising:
a plurality of motors comprising a first motor (Item 241) and a second motor (Item 241) (See para 0033), wherein the first motor is structured to operate a first component (Item 212a) of the outdoor power equipment and the second motor is structured to operate a second component (212b) of the outdoor power equipment (See para 0033); and


Regarding claim 2, Wyatt discloses, wherein the motor controllers are structured to operate the first motor, and operate the second motor based on operational information (Speed sensor 140) associated with the first motor, to operate the first component and the second component. (See para 0027 and 0033)

Regarding claim 3, Wyatt discloses, wherein the motor controllers are structured to operate the first motor based on operational information (Speed sensor 140) associated with the second motor to operate the first component and the second component. (See para 0027 and 0033)

Regarding claim 4, Wyatt discloses, wherein the network communication bus is a controller area network (CAN). (See para 0037)

Regarding claim 6, Wyatt discloses wherein a first controller (Fig. 8, item 220a) of the plurality of motor controllers comprises a processing circuit (MASTER TRACTION CONTROLLER) structured to:
receive one or more inputs from a user interface; (See para 0031 and 0032)

operate the first motor based on the drive speed, wherein the first component is a first drive wheel of the outdoor power equipment; (See para 0027)

cause a second controller (Item 220b) to operate the second component at a particular speed based on the drive speed by communicating the drive speed to the second controller via the network communication bus, wherein the second component is a chore device. (See page 9, claims 1 and 2)

Regarding claim 7, 
wherein the second controller comprises a processing circuit (Item 220b) structured to: receive a drive speed from the first motor controller via the network communication bus; determine a chore motor speed (One or more signals which could be a speed based on speed sensor 140) for a chore motor (Item 241), wherein the second motor is the chore motor, wherein the chore motor speed is directly proportional to the drive speed; and operate the chore motor of the plurality of motors based on the determined chore motor speed. (See page 9, claims 1 and 2 which describe the whole operation)

Regarding claim 8, Wyatt discloses, wherein the first component is a first drive wheel (Item 212a) of the outdoor power equipment and the second component is a second drive wheel (Item 212b) of the outdoor power equipment;


Regarding claim 9, Wyatt discloses, wherein the plurality of motor controllers comprises:
a first motor controller (Item 220a) comprising a processing circuit (Item 220a) structured to: receive user input from a user input device (Item 58); (See para 0034)
generate a first motor control decision for the first motor based on the received user input; (See para 0034)
operate the first drive motor based on the generated first motor control decision; (See para 0034) 
generate a second motor control decision for the second motor based on the received user input; and
communicate, via the network communication bus, the second motor control decision to a second motor controller (Item 220b); (See para 0034) and
a second motor controller (Item 220b) comprising a processing circuit (Item 220b) structured to:
receive, via the network communication bus, the second motor control decision from the first motor controller; and
operate the second drive motor based on the received second motor control decision. (See para 0034 and 0037)


Regarding claim 12, Wyatt discloses    
wherein the first controller module further comprises a mezzanine board (Item 220a) that each of the first plurality of motor controllers connect to (See Figs. 7 and 8);
wherein the mezzanine board comprises a plurality of traces (pin A7 and A17 inside item 220a) for making connections for the network communication bus between the first plurality of motor controllers and the second plurality of motor controllers. (See para 0024)

Regarding claim 13, Wyatt discloses    
, wherein the network communication bus is a controller area network (CAN) (See para 0024).

Regarding claim 15, Wyatt discloses, wherein a first controller (Fig. 8, item 220a) of the first plurality of motor controllers comprises a processing circuit (MASTER TRACTION CONTROLELR) structured to:
receive one or more inputs from a user interface; (See para 0031 and 0031)
determine a drive speed for the outdoor power equipment based on the received one or more inputs; (See para 0039 and 0040)
operate a first drive motor (Item 41) of the one or more drive motors based on the drive speed; (See para 0027)



Regarding claim 16, Wyatt discloses, wherein the second plurality of controller comprises a chore motor controller comprising a processing circuit (Item 134) structured to:
receive the drive speed from the first motor controller (The master auxiliary controller) via the network communication bus;
determine a chore motor speed for the one or more chore motors (The slave electric auxiliary motor), wherein the chore motor speed is directly proportional to the drive speed (The salve also receives one or more signals from the master auxiliary controller. Para 0021 says the signals could be speed. So, it’s the same speed the salve motor is receiving); and
operate the one of the one or more chore motors based on the determined chore motor
speed. (See para 0021) (Also see page 10, claim 10 where the whole process is clearly described)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of FUKANO et al. US Pub. No. 2019/0269067 A1.

Regarding claim 10, Wakitani is silent about “wherein the motor controllers are structured to:
determine whether a roll angle of the outdoor power equipment is greater than a first predefined amount and less than a second predefined amount greater than the first predefined amount;
determine whether the roll angle is greater than the first predefined amount and greater than the second predefined amount;
operate the first motor to stop operation of the first component in response to a determination that the roll angle is greater than the first predefined amount and less than the second predefined amount; and
operate the first motor to stop operation of the first component and operate the second motor to stop operation of the second component in response to a determination that 

FUKANO discloses wherein the motor controllers (Fig. 3, items 31, 32, 33, and 41) are structured to:
determine whether a roll angle (tilt angle) of the outdoor power equipment (Lawn mower) is greater than a first predefined amount (The tilt angle determination value) and less than a second predefined amount greater (a second hand tilt angle determination value) than the first predefined amount; (See para 0055)
determine whether the roll angle is greater than the first predefined amount and greater than the second predefined amount; (See para 0055)
operate the first motor (Motor 9L) to stop operation of the first component in response to a determination that the roll angle is greater than the first predefined amount and less than the second predefined amount; and
operate the first motor to stop operation of the first component and operate the second motor (Motor 9R) to stop operation of the second component in response to a determination that the roll angle is greater than the first predefined amount and greater than the second predefined amount. (See para 0055 and 0056)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a roll angle to operate the motors as disclosed by FUKANO in Wyatt’s teachings to disable the motors when the tilt or roll angle 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. US Pub. No. 2009/0065273 A1 in a view of DAVIES et al. US Pub. No. 2019/0269067 A1.
Regarding claim 5, Wyatt discloses wherein the outdoor power equipment is a zero turn radius (ZTR) machine (See para 0033);
Wyatt is silent about “wherein the plurality of motor controllers comprises a first motor controller comprising a processing circuit structured to:
receive a first user input for the first motor, wherein the first component is a first drive wheel of the ZTR machine, wherein the first motor is a first drive motor of the plurality of motors structured to turn the first drive wheel of the ZTR machine;

receive a second user input for the second motor, wherein the second component is a second drive wheel of the ZTR machine, wherein the second motor is a second drive motor of the plurality of motors structured to turn the second drive wheel of the ZTR machine;
determine, whether the first user input is greater than a first predefined amount and the second user input is less than a second predefined amount;
operate the first drive motor in a first direction based on the received first user input; and cause a second motor controller of the plurality of motor controllers to operate the 

However, DAVIES discloses wherein the plurality of motor controllers comprises a first motor controller (at least one controller) comprising a processing circuit (See para 0049 and 0163) structured to:
receive a first user input (a speed input) for the first motor, wherein the first component is a first drive wheel of the ZTR machine, wherein the first motor is a first drive motor of the plurality of motors structured to turn the first drive wheel of the ZTR machine; (See para 0238)

receive a second user input (a reverse input speed) for the second motor, wherein the second component is a second drive wheel of the ZTR machine, wherein the second motor is a second drive motor of the plurality of motors structured to turn the second drive wheel of the ZTR machine; (See para 0071 and 0236)
determine, whether the first user input is greater than a first predefined amount (major turn entering criteria) and the second user input is less than a second predefined amount (major turn entering criteria);
operate the first drive motor in a first direction based on the received first user input (See para 0238); and cause a second motor controller (See para 0163) of the plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus (“Communicatively coupled”) (See para 0049 and 0236).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DAVIES technique of using user inputs to drive multiple motors using a communication network in Wyatt’s teachings to drive the wheels in opposite direction (See DAVIES para 0005). This allows for a better maneuverability of the vehicle.

Regarding claim 14, Wyatt discloses wherein the outdoor power equipment is a zero turn radius (ZTR) machine (See para 0033);
Wyatt is silent about “wherein the first plurality of motor controllers comprises a first motor controller comprising a processing circuit structured to:
receive a first user input for a first drive motor of the one or more drive motors; 
receive a second user input for the second motor of the one or more drive motors; determine, whether the first user input is greater than a first predefined amount and the second user input is less than a second predefined amount;
operate the first drive motor in a first direction based on the received first user
input; and
cause a second motor controller of the first plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus.”


receive a first user input (a speed input) for a first drive motor of the one or more drive motors; (See para 0238) 
receive a second user input (a reverse input speed) for the second motor of the one or more drive motors; determine, whether the first user input is greater than a first predefined amount (major turn entering criteria) and the second user input is less than a second predefined amount (major turn entering criteria) (See para 0071 and 0236);
operate the first drive motor in a first direction based on the received first user
input; (See para 0238) and
cause a second motor controller (See para 0163) of the first plurality of motor controllers to operate the second drive motor in a second direction opposite the first direction by communicating with the second controller via the network communication bus (“communicatively coupled”) (See para 0049 and 0236).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DAVIES technique of using user inputs to drive multiple motors using a communication network in Wyatt’s teachings to drive the wheels in opposite direction (See DAVIES para 0005). This allows for a better maneuverability of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846